Name: Commission Regulation (EEC) No 1531/90 of 7 June 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 6. 90 Official Journal of the European Communities No L 147/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1531/90 of 7 June 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3578/ 88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (*), as last amended by Regulation (EEC) No 747/90 (2), Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1889/87 (4), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 ( 5), as amended by Regulation (EEC) No 1452/90 (4); Whereas Commission Regulation (EEC) No 3153/ 85 (7), as last amended by Regulation (EEC) No 3672/89 (s), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 29 May to 5 June 1990 for the Spanish peseta lead, pursuant to Article 9 (2) of Regu ­ lation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Spain and to an adjustment, as provided for in Article 6 (a) of Regulation (EEC) No 1677/85, in the conversion rates for the pigmeat sector for Spain, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'Spain' in parts 1 , 3 , 4, 5 , 7 and 8 in Annex I is replaced by that in Annex I hereto. 2 . Annex II is replaced by Annex II hereto. 3 . Annex III A is replaced by Annex III A hereto. Article 2 This Regulation shall enter into force on 11 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 June 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 312, 18 . 11 . 1988 , p . 16 . (2) OJ No L 82, 29. 3 . 1990 , p . 24 . (') OJ No L 164, 24 . 6 . 1985, p. 6 . (4) OJ No L 182 , 3 . 7 . 1987 , p, 1 . ( 5) OJ No L 122 , 14 . 5 . 1990, p. 1 . (6) OJ No L 142, 4 . 6 . 1990 , p, 1 . O OJ No L 310, 21 . 11 . 1985 , p . 4 . ( ¢) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 147/2 Official Journal of the European Communities 11 . 6 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc IIII  1 000 kg - 0709 90 60 IIII 1 042,85 0712 90 19 \ 1 042,85 1001 10 10 \ IlIl 1 293,06 1001 10 90 \ Il 1 293,06 1001 90 91 \ IlIl 1 042,85 1001 90 99 \ \ 1 042,85 1002,00 00 \ 990,71 1003 00 10 \ \ 990,71 1003 00 90 \ Il 990,71 1004 00 10 \ \ Il 951,09 1004 00 90 Il 951,09 1005 10 90 IlIlIl 1 042,85 1005 90 00 \ IlIl 1 042,85 1007 00 90 \ \ II 990,71 1008 20 00 I IlII 990,71 1101 00 00 \ \ \ 1 264,33 1102 10 00 \ Il 1 191,34 1102 20 10 l Il 1 459,99 1102 20 90 \ Il 469,28 1102 90 10 \ IIIl 1 010,53 1102 90 30 \ \ \ 970,11 1102 90 90 1 1-1 7285 1 010,53 11-1 7286 \ 1 010,53 1103 11 10 l I l 1 617,60 1103 11 90 \ Il 1 365,48 1103 12 00 l 1 331,52 1103 13 11 11-2 7287 l 1 512,14 1103 13 19 11-3 7288 l \ 1 512,14 11-3 7289 1 512,14 1103 13 90 \ \ \ 1 063,71 1103 19 10 l l l 1 010,53 1103 19 30 \ \ \ 1 387,00 1103 19 90 11-1 7285 l 1 010,53 11-1 7286 \ \ 1 010,53 1103 21 00 \ \ \ 1 063,71 1103 29 10 \ \ \ \ 1 010,53 1103 29 20 \ \ 1 010,53 11 . 6 . 90 Official Journal of the European Communities No L 147/3 CN code Additionalcode \ Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc Table  1 000 kg  11-1 11-1 11-1 11-1 11-7 11-7 7285 7286 7285 7286 7158 7159 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 970,11 1 063,71 1 010,53 1 010,53 1 010,53 1 387,00 970,11 1 711,95 ' 1 063,71 1 010,53 1 147,14 1 010,53 1 010,53 1 010,53 1 387,00 1 585,14 1 010,53 970,11 1 711,95 1 331,52 970,11 970,11 1 063,71 1 063,71 1 063,71 1 063,71 1 010,53 1 010,53 1 010,53 1 063,71 1 010,53 1 010,53 1 010,53 1 063,71 1 010,53 1 010,53 1 010,53 782,14 312,86 1 856,28 1 386,99 1 763,47 1 317,65 1 535,61 1 762,42 7290 7291 7290 7291 7285 7286 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7294 No L 147/4 Official Journal of the European Communities 11 . 6 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1 l  1 000 kg - 1108 11 00 11-5 7295 O l 1 762,42 1108 12 00 11-5 7294 I 1 574,71 11-5 7295 C) 1 574,71 1108 13 00 11-6 7296 II \ 1 574,71 11-6 7297 o L 1 574,71 1108 14 00 11-5 7294 1 574,71 11-5 7295 C) 1 574,71 1108 19 90 11-5 7294 IIL \ 1 574,71 11-5 7295 C) \ 1 574,71 1109 00 00 I \ 2 398,56 1702 30 91 17-9 7318 2 054,42 1702 30 99 17-9 7318 \ 1 574,71 1702 40 90 \ \ 1 574,71 1702 90 50 I \ 1 574,71 1702 90 75 I \ \ 2 148,28 1702 90 79 I \ 1 501,71 2106 90 55 l 1 574,71 2302 10 10 23-1 7622 \ \  23-1 7623 I .I 430,70 2302 10 90 I \ 892,16 2302 20 10 I I 430,70 2302 20 90 I 892,16 2302 30 10 \ 430,70 2302 30 90 l \ 922,93 2302 40 10 l l 430,70 2302 40 90 I I l 922,93 2303 10 1 1 \ I l 2 085,71 2309 10 11 23-2 7624 o  23-2 7625 C) 125,14 2309 10 13 23-8 7541 OC)  23-8 7542 OC) 1 447,62 23-8 7543 OC) 2 895,24 23-8 7547 OC) l  23-8 7548 OC) I 2 282,11 23-8 7549 OC) 4 564,22 I 23-8 7550 OC) 125,14 23-8 7551 OC) 1 572,76 23-8 7552 OC) 3 020,38 23-8 7629 OC) 125,14 23-8 7630 OC) 2 407,25 23-8 7631 OC) 4 689,36 2309 10 31 23-3 7624 C)  23-3 7691 C) 396,28 2309 10 33 23-9 7541 OC)  23-9 7542 OC) 1 447,62 11 . 6 . 90 Official Journal of the European Communities No L 147/5 \ I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \ \  1 000 kg - 2309 10 33 23-9 7543 oo 2 895,24 23-9 7547 OC)  23-9 7548 oo 2 282,11 23-9 7549 oo 4 564,22 23-9 7645 oo 396,28 23-9 7646 oo 1 843,90 23-9 7647 oo 3 291,52 23-9 7651 oo 396,28 23-9 7652 oo 2 678,39 23-9 7653 oo 4 960,50 2309 10 51 23-4 7624 O  23-4 7692 O 782,14 2309 10 53 23-10 7541 oo  \ 23-10 7542 oo \ 1 447,62 23-10 7543 oo 2 895,24 23-10 7547 oo p  23-10 7548 oo 2 282,11 23-10 7549 oo 4 564,22 23-10 7654 oo 782,14 23-10 7655 oo 2 229,76 23-10 7656 oo 3 677,38 23-10 7660 oo 782,14 23-10 7661 oo 3 064,25 23-10 7662 . oo 5 346,36 2309 90 31 23-5 7624 o  23-5 7693 n L 125,14 2309 90 33 23-11 7541 oo  23-11 7542 oo 1 447,62 23-11 7543 oo L 2 895,24 23-11 7547 oo \  23-11 7548 oo 2 282,11 23-11 7549 oo 4 564,22 23-11 7663 oo 125,14 23-11 7664 oo 1 572,76 23-11 7665 oo 3 020,38 23-1 1 7669 oo 125,14 23-11 7670 oo 2 407,25 23-11 7671 oo 4 689,36 2309 90 41 23-6 7624 O  23-6 7694 o 396,28 2309 90 43 23-12 7541 oo   \ 23-12 . 7542 oo 1 447,62 23-12 7543 oo 2 895,24 23-12 7547 oo  23-12 7548 oo 2 282,11 No L 147/6 Official Journal of the European Communities 11 . 6 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  1 000 kg - 2309 90 43 23-12 7549 OC) Il 4 564,22 23-12 7672 OC) Il 396,28 23-12 7673 OC) 1 843,90 23-12 7674 OC) Il 3 291,52 23-12 7678 OC) 396,28 \ 23-12 7679 OC) Il 2 678,39 23-12 7680 OC) \ 4 960,50 2309 90 51 23-7 7624 o \  23-7 7695 C) 782,14 2309 90 53 23-13 7541 OC) \  23-13 7542 OC) \ 1 447,62 23-13 7543 OC) 2 895,24 23-13 7547 OC)  23-13 7548 OC) 2 282,11 23-13 7549 OC) 4 564,22 23-13 7681 OC) \ 782,14 l 23-13 7682 OC) \ 2 229,76 23-13 7683 OC) l 3 677,38 23-13 7687 OC) 782,14 23-13 7688 OC) \ 3 064,25 \ 23-13 7689 OC) l 5 346,36 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. ( 2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code . 11 . 6 . 90 Official Journal of the European Communities No L 147/7 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM F1 Pta £ Esc  100 kg live weight - C) C) 0) 0) 1 147,44 1 147,44 1 147,44 1 147,44 1 147,44  100 kg net weight - (2 0102 9010 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 , 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 2 180,13 2 180,13 2 180,13 2 180,13 1 744,11 1 744,11 2 616,16 2 616,16 1 744,11 2 983,34 1 939,17 1 939,17 310,27 310,27 1 551*33 484,79 484,79 2 423,96 1 551,33 2 423,96 2 423,96 484,79 2 423,96 2 983,34 2 423,96 1 744,11 2 489,94 2 489,94 2 489,94 2 489,94 1 491,67 998,27 998,27 O O O 0&lt;J) O 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 No L 147/8 Official Journal of the European Communities 11 . 6 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. 11 . 6. 90 Official Journal of the European Communities No L 147/9 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN code Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Table Additionalcode DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 pieces - 0105 11 00 0105 19 10 0105 19 90 0105 91 00 010599 10 0105 99 20 0105 99 30 0105 99 50 0207 1011 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 1090 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 2351 0207 23 59 0207 23 90 0207 39 1 1 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 8,31 24,26 8,31 - 100 kg  36,13 58,77 55,72 39,72 58,08 45,40 51,62 56,24 56,74 62,20 69,15 83.96 93,30 79,60 87,04 82.97 51,62 56,24 56,74 62,20 83.96 93,30 79.60 87,04 82.97 152,99 61,87 47,10 32.61 85,18 80,01 144,94 32,61 119,16 68,42 No L 147/ 10 Official Journal of the European Communities 11 . 6 . 90 Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 020742 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 - 100 kg - 47,10 32,61 90,79 42,56 76.60 144,94 32.61 182,79 152,99 102,63 95,75 91,27 47,10 32,61 130,56 85,18 126,21 80,01 119,70 144,94 32,61 152,99 61,87 47,10 32,61 85,18 80,01 144,94 32,61 119,16 68,42 47,10 32,61 90,79 42,56 76.60 144,94 32.61 182,79 152,99 102,63 95,75 91,27 47,10 32,61 11 . 6 . 90 Official Journal of the European Communities No L 147/ 11 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg - 0207 43 51 l \ 130,56 0207 43 53 \ \ 85,18 0207 43 61 | I 126,21 0207 43 63 Il \ 80,01 0207 43 71 l 119,70 0207 43 81 \ \ \ I 144,94 0207 43 90 l \ 32,61 0209 00 90 \ \ 72,47 \ IlII  100 pieces 0407 00 1 1 : Il I 17,33 0407 00 19 \ 5,94 \ \  100 kg ­ 0407 00 30 Il 52,36 0408 11 10 IIIl\ 245,03 0408 19 11 I \ 106,81 0408 19 19 IIIl1 114,14 0408 91 10 IlIl 236,65 0408 99 10 II \\ 60,73 1602 31 11 16-2 7323 II 113,49 16-2 7324  1602 31 19 16-2 7323 I 159,43 16-2 7324 Il  1602 39 1 1 II Il 152,80 1602 39 19 16-2 7323 li 159,43 16-2 7324 \\  3502 10 91 li Il 212,57 3502 10 99 Il 28,80 3502 90 51 \\ 212,57 3502 90 59 IlIIL 28,80 No L 147/ 12 Official Journal of the European Communities 11 . 6 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc Il  100 kg - I 0401 04-1 7058 a + e 0402 10 11 IlIlIl 1 393,29 0402 10 19 04-3 7059  04-3 7074 744,01 04-3 7079 1 393,29 0402 10 91 04-4 7089 d + f 0402 10 99 04-4 7089 d + f 0402 21 11 04-2 7744 II a + c 0402 21 17 04-6 7098 II '  04-6 7099 744,01 04-6 7114 II a+c 0402 21 19 04-2 7744 a+c 040221 91 04-2 7744 a + c 040221 99 04-2 7744 II a + c 0402 29 04-2 7744 \ a + c+ f 0402 91 04-2 7744 a+ c 0402 99 04-2 7744 a + c + f 0403 10 11 04-2 7744 a+c 0403 10 13 04-2 7744 \ a + c 0403 10 19 04-2 7744 a + c 0403 10 31 04-2 7744 a+c + f 0403 10 33 04-2 7744 II a+ c + f 0403 10 39 04-2 7744 a + c + f 0403 90 1 1 04-5 7093 I  04-5 7094 l l 744,01 04-5 7097 I 1 393,29 0403 90 13 04-6 7098 I  04-6 7099 I 744,01 l 04-6 7114 \ a+c 0403 90 19 04-2 7744 I a+c 0403 90 31 04-4 7089 l d + f 0403 90 33 04-2 7744 I a+c+f 0403 90 39 04-2 7744 I a + c+ f 0403 90 51 04-2 7744 I a + c 0403 90 53 04-2 7744 I a + c 0403 90 59 04-2 7744 I a + c 0403 90 61 04-2 7744 I a + c + f 0403 90 63 04-2 7744 I a + c+f 0403 90 69 04-2 7744 \ a + c + f l Official Journal of the European Communities No L 147/ 1311 . 6 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc I - 100 kg ­ 0404 90 1 1 04-2 7744 I a + c 0404 90 13 04-2 7744 \ a+c 0404 90 19 04-2 7744 \ a + c 0404 90 31 04-2 7744 I a + c 0404 90 33 04-2 7744 \ a + c 0404 90 39 04-2 7744 \ a + c 0404 90 51 04-2 7744 a + c + f 0404 90 53 04-2 7744 \ a + c + f 0404 90 59 04-2 7744 \ a + c + f 0404 90 91 04-2 7744 I a + c + f 0404 90 93 04-2 7744 I a + c + f 0404 90 99 04-2 7744 \ a + c+f 0405 04-7 7118 839,82 04-7 7119 I 860,81 04-7 7134 979,13 04-7 7138 \ 1 003,60 04-7 7139 II\ 1 211,97 04-7 7154 Il 1 242,27 04-7 7189 II 1 990,09 04-7 7193 l 2 039,84 04-7 7194 l b x coef 04-7 7197 l  04-7 7198 b x coef 04-7 7199 \ I  04-7 7214 b x coef 04-7 7218 \ _ 04-7 7225 b 04-7 7280 l b x coef 04-7 7281  0406 10 10 04-8 7226 l  04-8 7227 1 785,66 04-8 7228 1 903,88 04-8 7229 Il 1 227,64 04-8 7230 Il 1 495,12 04-8 7231 Il 558,02 04-8 7232 \ 762,04 0406 10 90 04-8 7226  04-8 7228 \\ 1 903,88 04-8 7230 1 495,12 04-8 7232 762,04 0406 20 10 IIIl  0406 20 90 04-9 7233 Il 1 903,88 04-9 7234 2 610,97 0406 30 10 04-10 7235  04-10 7236 II\ 682,68 No L 147/ 14 Official Journal of the European Communities 11 . 6 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  0406 30 10 04-10 7237 998,58 04-10 7238 l Il 1 449,23 04-10 7239 1 718,64 0406 30 31 04-10 7235 Il   04-10 7236 682,68 04-10 7237 Il 998,58 04-10 7238 1 449,23 0406 30 39 04-10 7235  04-10 7238 Il 1 449,23 l 04-10 7239 \ 1 718,64 0406 3.0 90 \ \ I \ 1 718,64 0406 40 00 04-11 7240 Il  04-11 7241 II\ &lt; 1 785,23 0406 90 11 04-12 7242 l l 1 495,12 04-12 7243  04-12 7244 1 785,66 04-12 7245 l 1 903,88 04-12 7246 \ 1 227,64 &gt; 04-12 7247 \ 1 495,12 0406 90 13 04-13 7248 \  04-13 7250 \ \ 2 225,04 0406 90 15 04-13 7248 I l  04-13 7250 \ \ 2 225,04 0406 90 17 04-13 7248 \  04-13 7249 \ 1 495,12 04-13 7250 \ l 2 225,04 0406 90 19 \ \ I  0406 90 21 04-14 7251 l  04-14 7252 l \ 2 025,21 0406 90 23 04rl5 7254 \ \  04-15 7255 l l 1 785,66 04-15 7256 \ l 1 903,88 04-15 7257 \ \ 1 227,64 I 04-15 7258 \ \ 1 495,12 0406 90 25 04-15 7254 I l _ 04-15 7255 l l 1 785,66 04-15 7256 I \ 1 903,88 04-15 7257 \ \ 1 227,64 04-15 7258 l l 1 495,12 0406 90 27 04-15 7254 \ l  \ 04-15 7255 I l 1 785,66 04-15 7256 \ \ 1 903,88 04-15 : 7257 \ l 1 227,64 04-15 7258 . \ \ 1 495,12 0406 90 29 04-15 7253 \  11 . 6. 90 Official Journal of the European Communities No L 147/ 15 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc i \  100 kg  0406 90 29 04-15 7254 \  04-15 7255 \ 1 785,66 1 04-15 7256 I 1 903,88 04-15 7257 \ 1 227,64 04-15 7258 I 1 495,12 0406 90 31 04-15 7253 \  04-15 7254 l  04-15 7255 \ 1 785,66 04-15 7256 \ 1 903,88 \ 04-15 7257 \ 1 227,64 04-15 7258 \ 1 495,12 0406 90 33 04-15 7253 \  04-15 7254 \  l 04-15 7255 \ 1 785,66 04-15 7256 I 1 903,88 04-15 7257 \ 1 227,64 04-15 7258 l 1 495,12 0406 90 35 04-16 7259 \  04-16 7274 \ 1 785,66 04-16 7277 \ 1 903,88 04-16 7278 l 1 227,64 04-16 7279 l 1 495,12 0406 90 37 04-16 7259 II  04-16 7274 1 785,66 04-16 7277 1 903,88 04-16 7278 II 1 227,64 \ 04-16 7279 1 495,12 0406 90 39 04-15 7254  04-15 7255 \ 1 785,66 04-15 7256 1 903,88 04-15 7257 IlL 1 227,64 , 04-15 7258 - 1 495,12 0406 90 50 04-15 7253 Il  04-15 7254 Il  04-15 7255 Il 1 785,66 04-15 7256 Il 1 903,88 04-15 7257 li 1 227,64 04-15 7258 \ 1 495,12 0406 90 61 II\  0406 90 63 Il  0406 90 69 II 2 610,97 0406 90 71 04-8 7226 l  04-8 7227 Il 1 785,66 I 04-8 7228 II 1 903,88 04-8 7229 li 1 227,64 No L 147/ 16 Official Journal of the European Communities 11 . 6 . 90 I. Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc IlII  100 kg  0406 90 71 04-8 7230 1 495,12 0406 90 73 04-16 7259  04-16 7274 II 1 785,66 04-16 7277 II 1 903,88 04-16 7278 \ 1 227,64 04-16 7279 1 495,12 0406 90 75 04-16 7259 li\  04-16 7274 1 785,66 04-16 7277 Il 1 903,88 04-16 7278 \ 1 227,64 l 04-16 7279 l 1 495,12 0406 90 77 04-16 7259 Il  \ 04-16 7274 Il\ 1 785,66 04-16 7277 \ 1 903,88 04-16 7278 \ 1 227,64 04-16 7279 IlI 1 495,12 0406 90 79 04-16 7259 \  04-16 7274 \ 1 785,66 04-16 7277 \ 1 903,88 04-16 7278 l 1 227,64 04-16 7279 \ 1 495,12 0406 90 81 04-16 7259 l  04-16 7274 \ 1 785,66 04-16 7277 l 1 903,88 04-16 7278 \ 1 227,64 04-16 7279 \ \ 1 495,12 0406 90 83 l \  - 040690 85 04-16 7259 I 04-16 7274 l 1 785,66 04-16 7277 1 903,88 04-16 7278 l 1 227,64 04-16 7279 I 1 495,12 0406 90 89 04-15 7253 / -  04-15 7254  04-15 7255 I 1 785,66 04-15 7256 I 1 903,88 04-15 7257 I 1 227,64 04-15 7258 l 1 495,12 0406 90 91 04-8 7226 l  04-8 7231 I 558,02 04-8 7232 l 762,04 0406 90 93 04-8 7226  04-8 7231 558,02 04-8 7232 762,04 0406 90 97 04-8 7226  11 . 6 . 90 Official Journal of the European Communities No L 147/ 17 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg - 0406 90 97 04-8 7228 \ 1 903,88 l 04-8 7230 \ 1 495,12 04-8 7232 \ 762,04 0406 90 99 04-8 7226 \  04-8 7228 I 1 903,88 04-8 7230 \ 1 495,12 04-8 7232 \ 762,04 2309 10 15 23-14 7553 I I 144,76 - l 23-14 7554 \ 289,52 23-14 7555 \ 434,29 23-14 7556 \ 542,86 23-14 7557 I I 608,00 23-14 7558 \ 651,43 I 23-14 7579 \ 228,21 23-14 7580 \ 456,42 ¢ 23-14 7581 I 684,63 23-14 7582 \ 855,79 23-14 7583 \ 958,49 23-14 7584 I 1 026,95 \ 23-14 7885  2309 10 19 23-14 7553 \ 144,76 I 23-14 7554 289,52 23-14 7555 434,29 23-14 7556 542,86 23-14 7557 Il 608,00 23-14 7558 651,43 23-14 7579 228,21 23-14 7580 Il 456,42 23-14 7581 II 684,63 23-14 7582 I 855,79 23-14 7583 II 958,49 23-14 7584 Il 1 026,95 23-14 7885  2309 10 39 23-14 7553 144,76 23-14 7554 289,52 23-14 7555 Il 434,29 23-14 7556 Il 542,86 23-14 7557 \ 608,00 23-14 7558 \ 651,43 23-14 7579 228,21 23-14 7580 Il 456,42 23-14 7581 LI\ 684,63 23-14 7582 Il 855,79 23-14 7583 958,49 23-14 7584 Il &lt; 1 026,95 / No L 147/ 18 Official Journal of the European Communities 11 . 6 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy / Lit France FF Greece Dr Ireland £ Irl Portugal Esc I || Il  100 kg  2309 10 39 23-14 7885  2309 10 59 23-14 7553 II 144,76 23-14 7554 \ 289,52 23-14 7555 li 434,29 I 23-14 7556 542,86 23-14 7557 L 608,00 23-14 7558 651,43 23-14 7579 Il 228,21 23-14 7580 li\ 456,42 23-14 7581 684,63 23-14 7582 \ 855,79 23-14 7583 Il 958,49 23-14 7584 1 026,95 l 23-14 7885  2309 10 70 23-14 7553 144,76 23-14 7554 I 289,52 23-14 7555 434,29 23-14 7556 l 542,86 23-14 7557 \ 608,00 1 23-14 7558 \ 651,43 23-14 7579 l 228,21 23-14 7580 \ 456,42 23-14 7581 l 684,63 23-14 7582 \ 855,79 23-14 7583 III 958,49 23-14 7584 l 1 026,95 23-14 7885 I  2309 90 35 23-14 7553 \ 144,76 23-14 7554 I 289,52 23-14 7555 \ 434,29 23-14 7556 \ 542,86 23-14 7557 I 608,00 23-14 7558 1 651,43 23-14 7579 \ 228,21 23-14 7580 \ 456,42 23-14 7581 I 684,63 23-14 : 7582 I 855,79 23-14 7583 I 958,49 23-14 7584 \ 1 026,95 23-14 7885 I  2309 90 39 23-14 7553 \ 144,76 23-14 ; 7554 \ 289,52 23-14 7555 l 434,29 23-14 7556 542,86 23-14 7557 \ 608,00 11 . 6. 90 Official Journal of the European Communities No L 147/ 19 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg  2309 90 39 23-14 7558 651,43 23-14 7579 \ 228,21 23-14 7580 456,42 I 23-14 7581 \ 684,63 23-14 7582 I 855,79 23-14 7583 \ 958,49 23-14 7584 \ 1 026,95 23-14 7885 \  2309 90 49 23-14 7553 I 144,76 23-14 7554 \ 289,52 23-14 7555 \ 434,29 23-14 7556 \ 542,86 23-14 7557 \ 608,00 23-14 7558 \ 651,43 23-14 7579 228,21 23-14 7580 \ 456,42 23-14 7581 \ 684,63 23-14 7582 \ 855,79 23-14 7583 l 958,49 23-14 7584 \ 1 026,95 23-14 7885 \  2309 90 59 23-14 7553 \ 144,76 23-14 7554 \ 289,52 23-14 7555 l 434,29 23-14 7556 542,86 23-14 7557 II 608,00 23-14 7558 I L 651,43 23-14 7579 I 228,21 23-14 7580 Il 456,42 23-14 7581 I 684,63 23-14 7582 Il 855,79 23-14 7583 \ L 958,49 23-14 7584 II 1 026,95 23-14 7885  2309 90 70 23-14 7553 Il 144,76 \ 23-14 7554 II 289,52 23-14 7555 434,29 23-14 7556 II 542,86 23-14 7557 608,00 23-14 7558 Il 651,43 23-14 7579 228,21 23-14 7580 II\ 456,42 23-14 : 7581 Il 684,63 23-14 7582 \ 855,79 23-14 7583 Il 958,49 No L 147/20 Official Journal of the European Communities 11 . 6 . 90 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 70 23-14 23-14 7584 7885  100 kg - 1 026,95 ¢ % milk fat/100 kg product  a b 22,315 24,360 % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - c 12,276 ¢ % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 13,933 % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product ­ 1,116e  % sucrose/100 kg product - f 4,191 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. 11 . 6 . 90 Official Journal of the European Communities No L 147/21 PART 7 SECTOR SUGAR Monetary compensatory amounts \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr" Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg ­ 1701 11 10 17-5 7334 C) 354,22 17-5 7335 354,22 1701 11 90 17-5 7334 C) 354,22 17-5 7335 l 354,22 1701 12 10 17-5 7334 ( I ) 354,22 17-5 7335 354,22 1701 12 90 17-5 7334 C) 354,22 17-5 7335 \ 354,22 1701 91 00 17-6 7337 o 419,06 1701 99 10 17-7 7340 l 419,06 1701 99 90 17-7 7340 \ 419,06 ||Il\  100 kg of dry matter  1702 30 10 1 7-7 7340 Il 363,36 1702 40 10 17-7 7340 \ 363,36 1702 60 10 17-7 7340 II 363,36 Il l l  % sucrose content and 100 kg net 1702 60 90 17-10 7345 o 4,191 17-10 7346 o 4,191 17-10 7347 o 4,191 Il II  100 kg of dry matter  1702 90 30 1 7-7 7340 363,36 IlIl  % sucrose content and 100 kg net - 1702 90 60 17-11 7349 C) 4,191 17-11 7350 o 4,191 17-11 7351 C) 4,191 1702 90 71 17-12 7353 C) 4 , 191 1702 90 90 17-10 7345 C) 4,191 17-10 7346 C) I 4,191 17-8 7347 C) 4,191 II  100 kg of dry matter  2106 90 30 21-5 7419 \ 363,36 IlII l  % sucrose content and 100 kg net  2106 90 59 21-6 7423 o 4,191 I 21-6 7424 C) 4,191 21-6 7425 o \ 4,191 - No L 147/22 Official Journal of the European Communities 11 . 6 . 90 (*) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). ( 2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 11 . 6 . 90 Official Journal of the European Communities No L 147/23 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  1 253,96 1 339,75 1 775,04 1 253,96 1 339,75 1 775,04 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 * ¢ 17-4 * 17-4 * 17-4 17-4 « 17-1 * 17-2 * 17-2 7632 17-3 * 17-3 7632 18-1 * 18-1 * 18-1 » 18-1 * 18-2 * 18-1 * 18-4 * 18-4 * 18-4 * 18-1 * 18-1 * No L 147/24 Official Journal of the European Communities 11 . 6 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 7633 7634 2101 10 99 2101 20 90 210500 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 6585 7585 6586 7586 466,13 544,34 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 7635 7636 7637 7642 2905 44 11 11 . 6 . 90 Official Journal of the European Communities No L 147/25 \ Positive Negative CN code Table Additionalcode - Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I II  100 kg ­ 2905 44 19 Il\  2905 44 91 I \ l  ,, 2905 44 99 \ Ill Il 482,76 3505 10 10 Ill Il  3505 1090 I l Il  3823 60 1 1 \ Il\ Il  3823 60 19 \ Il : 3823 60 91 \ \ Il  - 3823 60 99 I \ Il 482,76  I 7001 l Il    \ 7002 \ Il  -  I 7003 \   \ 7004 \ Il   I 7005 I Il   \ 7006 I Il   7007 \   7008 \ Il   7009 \ Il   \ 7010 \ Il  ·  7011 l   I 7012 \   \ 7013 \ Il   \ 7015 \   \ 7016 \   \ 7017 \   I 7020 I Il   I 7021 Il   I 7022 I Il   I 7023 I Il   \ 7024 I Il 526,30  \ 7025 I Il   I 7026 \ Il    \ 7027 \   \ 7028 I   7029 I 567,60  \ 7030 l   7031 I   7032 I  -  \ 7033 \ 508,92  7035 \   \ 7036 I  7037 l 484,17  I 7040 I 526,66  I 7041 I 617,18  I 7042 \ 696,38 No L 147/26 Official Journal of the European Communities 11 . 6. 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs  Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Il  100 kg   II 7043 II\ 771,81  II 7044 Il 877,41  II 7045 Il 567,96  II 7046 I \ 658,48  Il 7047 \ 737,68  II 7048 813,11  || 7049 918,71  7050 \ 614,88  II 7051 \ 705,40  II 7052 Il 784,60  II 7053 l 860,03  \ 7055 l 665,56  I 7056 l 756,08  l 7057 \ 835,28  7060 \ 940,47  I 7061 l 1 030,99  I 7062 l 1 110,19  I 7063 \ 1 185,62  7064 \ 1 291,22  7065 l 981,77  \ 7066 \ 1 072,29  \ 7067 l 1 151,49  7068 II 1 226,92  I 7069 1 332,52  7070 l 1 028,69  \ 7071 l 1 119,21  I 7072 \ L 1 198,41  I 7073 l 1 273,84  I 7075 I 1 079,37  \ 7076 \ L 1 169,89  \ 7077 I 1 249,09  \ 7080 l 1 830,78  I 7081 \ 1 921,30  7082 \ 2 000,50  \ 7083 2 075,93  7084 2 181,53  7085 I 1 872,08  I 7086 1 962,60  I 7087 I 2 041,80  I 7088 l 2 117,23  I 7090 \ 1 919,00  \ 7091 \ 2 009,52  l 7092 l 2 088,72  I 7095 l 1 969,68  7096 \ 2 060,20 11 . 6 . 90 Official Journal of the European Communities No L 147/27 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Il  100 kg   Il 7100   Il 7101 C)   li 7102 C)   Il 7103 \   II 7104 C)   7105   Il 7106   7107 C) \   Il 7108   Il : 7109   || 7110   7111 C)   7112 C)   \ 7113   \ 7115 C)   . 7116 C)   \ 7117 o  '  \ 7120 (1)   7121   7122   \ 7 123 475,78  \ 7124 581,38  \ 7125   I 7126   7127   \ 7128 o L 517,08  I 7129 C) 622,68  7130 c)   \ 7131 \   7132 I 488,57  \ 7133 564,00  \ 7135   \ 7136 o  I 7137 I 539,25  \ 7140 0) 581,74  7141 672,26  I 7142 751,46  7143 826,89  - I 7144 C) 932,49  \ 7145 C) 623,04  I 7146 713,56  \ 7147 C) 792,76  \ 7148 e&gt;\ 868,19  I 7149 0) 973,79  7150 o 669,96 No L 147/28 Official Journal of the European Communities 11 . 6 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I I  100 kg -  \ 7151 O 760,48  7152 o 839,68  7153 O 915,11  7155 o 720,64  7156 o I 811,16  7157 C) 890,36  7160 o 995,55  \ 7161 o 1 086,07  7162 C) 1 165,27  7163 o I 1 240,70  7164 o 1 346,30  7165 o 1 036,85  l 7166 (!) \ 1 127,37  I 7167 O 1 206,57  7168 o 1 282,00  7 169 o 1 387,60  7170 O 1 083,77  7171 o I 1 174,29  7172 1 253,49  I 7173 C) l 1 328,92  7175 C) 1 134,45  7176 0) 1 224,97  \ 7177 C) 1 304,17  l 7180 C) 1 885,86  7181 1 976,38  7182 C) 2 055,58  \ 7183 O l 2 131,01  \ 7185 C) 1 927,16  7186 I 2 017,68  \ 7187 2 096,88   II 7188 I 2 172,31  7190 \ 1 974,08  7191 o 2 064,60  ... 7192 C) 2 143,80  Il 7195 C) 2 024,76  7196 C) L 2 115,28  ... 7200   I 7201 C) 508,95  Il 7202 588,15  ... Il 7203 n 663,58  II 7204 C) 769,18  II 7205   7206 550,25  . II 7207 C) I 629,45  7208 C) 704,88 11 . 6 . 90 Official Journal of the European Communities No L 147/29 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg -  II 7209 O 810,48  7210 C) 506,65  II 7211 ( 1 ) 597,17  II 7212 O 676,37  II 7213 751,80  \\ 7215 C) 557,33  7216 C) 647,85  II 7217 O 727,05  7220 O 608,03  || 7221 698,55  \\ 7260 o 1 000,46  7261 o 1 090,98  || 7262 o Il 1 170,18  II 7263 C) Il 1 245,61  7264 C1) 1 351,21  II 7265 C) Il 1 041,76  II 7266 o Il 1 132,28  7267 Il 1 211,48  \\ 7268 1 286,91  II 7269 Il 1 392,51  7270 o Il 1 088,68  || 7271 C) 1 179,20  \\ 7272 c) 1 258,40  II 7273 1 333,83  Il 7275 1 139,36  || 7276 1 229,88  \ 7300 554,12  II 7301 C) Il 644,64  || 7302 o 723,84  l 7303 o 799,27  II 7304 C) 904,87  7305 o Il 595,42  7306 C) 685,94  \ 7307 \ 765,14  II 7308 1 840,57 I 7309 C) 946,17  7310 o 642,34  \ 7311 o 732,86  I 7312 C) 812,06  7313 887,49  7315 \ 693,02  ! 7316 \ 783,54  7317 862,74  7320 \ 743,72  7321 o 834,24 No L 147/30 Official Journal of the European Communities 11 . 6 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg   l 7360 O 1 073,90  \ 7361 o \ 1 164,42  \ 7362 o 1 243,62  7363 o 1 319,05  7364 C) 1 424,65  7365 0) 1 115,20  \ 7366 o 1 205,72  I 7367 C) 1 284,92  7368 C) 1 360,35  7369 C) 1 465,95  \ 7370 C) 1 162,12  \ 7371 o 1 252,64  7372 &lt; o 1 331,84  7373 o 1 407,27  7375 C) I 1 212,80  \ 7376 C) 1 303,32  7378 o 1 263,50  \ 7400 o 688,95  7401 o 779,47  l 7402 0) 858,67  I 7403 o 934,10  7404 o 1 039,70  7405 o 730,25  Il 7406 o 820,77  7407 C) 899,97  \ 7408 0) 975,40 &gt;  7409 o \ 1 081,00  \ 7410 o 777,17  \ 7411 C) 867,69  \ 7412 &lt;l) 946,89  \ 7413 o 1 022,32  7415 o 827,85  7416 C) 918,37  Il 7417 o 997,57  Il 7420 o I 878,55  Il 7421 o 969,07  7460 o 1 134,79  l 7461 C) 1 225,31  |1 7462 o 1 304,51  Il 7463 o 1 379,94  II 7464 o 1 485,54  Il 7465 o I 1 176,09  7466 C) 1 266,61  II 7467 o 1 345,81  II 7468 C) I 1 421,24 11 . 6 . 90 Official Journal of the European Communities No L 147/31 II\ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I || II  100 kg   7470 1 223,01  Il 7471 0) 1 313,53  I 7472 C) 1 392,73  Il 7475 C) 1 273,69  7476 o 1 364,21  I 7500 786,98  I 7501 0) \ 877,50  \ 7502 C) 956,70  II 7503 C) 1Il 1 032,13  \ 7504 \ 1 137,73  \ 7505 Il 828,28  7506 \ 918,80  II 7507 o 998,00  l 7508 C) 1 073,43  7509 C) \ 1 179,03  || 7510 C) Il 875,20  7511 | 965,72  \ 7512 C) 1 044,92  7513 /1 \ Il 1 120,35  I 7515 o 925,88  7516 C) 1 016,40  7517 C) 1 095,60  \ 7520 C) Il 976,58  l 7521 0) l 1 067,10  I 7560 1 1 182,24  l 7561 C) Il 1 322,92  I 7562 C) 1 351,96  7563 C) \ 1 427,39  7564 C) \ 1 532,99  I 7565 C) 1 223,54  I 7566 O l 1 314,06  I 7567 C) \ 1 393,26  7568 C) l 1 468,69  I 7570 \ 1 270,46  l 7571 C) l 1 360,98  7572 C) l 1 440,18  l 7575 C) l 1 321,14  I 7576 0) \ 1 411,66  I 7600 C) l 1 159,38  \ 7601 C) l 1 249,90  \ 7602 \ 1 329,10  \ 7603 C) l 1 404,53  7604 o \ 1 510,13  \ 7605 C) \ 1 200^68 -  7606 C) i 1 291,20 No L 147/32 Official Journal of the European Communities 11 . 6 . 90 \ l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \  100 kg   7607 1 370,40  \ 7608 C) 1 445,83  7609 o 1 551,43  7610 C) 1 247,60  7611 1 338,12  \ 7612 O 1 417,32  7613 C) 1 492,75  \ 7615 1 298,28  7616 1 388,80  l 7620 C) 1 348,98  \ 7700 1 302,65  \ 7701 1 393,17  7702 o 1 472,37  \ 7703 C) - 1 547,80  7705 C) 1 343,95  7706 C) 1 434,47  \ 7707 O 1 513,67  7708 C) 1 589,10  7710 ( 1 ) 1 390,87  \ 7711 C) 1 481,39  Il 77 12 C) 1 560,59  l 7715 o 1 441,55  || 7716 C) 1 532,07  7720 C) 1 156,59  l 7721 1 247,11  7722 1 326,31 _ 7723 0) 1 401,74  li 7725 1 197,89  7726 n 1 288,41  7727 C) 1 367,61  || 7728 0) 1 443,04  II 7730 I 1 244,81  7731 (1 ) 1 335,33  II 7732 1 414,53  II 7735 1 295,49  \ 7736 1 386,01  II 7740 1 487,04  || 7741 C) 1 577,56  li 7742 C) L 1 656,76  II 7745 C) 1 528,34  II 7746 0) 1 618,86  li 7747 C) 1 698,06  II 7750 (1 ) 1 575,26  II 7751 l 1 665,78  7758  11 . 6 . 90 Official Journal of the European Communities No L 147/33 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||I  100 kg - \  7759 Il   7760 C) 1 817,50  7761 C) Il 1 908,02 '  II 7762 0) 1 987,22  \\ 7765 O 1 858,80  || 7766 o 1 949,32  II 7768   7769 Il   Il 7770 o 1 905,72  Il 7771 o 1 996,24  II 7778 Il 716,26  Il 7779 li 806,78  II 7780 C) 2 147,95  II 7781 C) 2 238,47  l 7785 C) 2 189,25  l 7786 C) 2 279,77  Il 7788 II 1 130,07  I 7789 1 220,59  \ 7798 C)  l  I 7799 C)   7800 II 2 608,24  I 7801 II 2 698,76  \ 7802 II 2 777,96  \ 7805 2 649,54  \ 7806 2 740,06  l 7807 I 2 819,26  I 7808 C)   l 7809 C) 510,75  7810 \ 2 696,46  7811 2 786,98  .. 7818 0) Il 771,34  7819 C) 861,86  7820 o l 2 663,32  7821 C) 2 753,84  l 7822 0) 2 833,04  7825 C) l 2 704,62  \ 7826 C) 2 795,14  l 7827 o 2 874,34  \ 7828 o 1 185,15  l 7829 C) l 1 275,67  \ 7830 C) \ 2 751,54 l  \ 7831 C) l 2 842,06  7838 C) l 1 190,06 7840 C) \   7841 O l  No L 147/34 Official Journal of the European Communities 11 . 6 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ l  100 kg   l 7842   I 7843 0)   \ 7844   I 7845 C)   \ 7846   \ 7847 C)   l 7848 C)   - \ 7849 502,20  \ 7850   \ 7851 C)   \ 7852 C)   \ 7853 ,   \ 7855   \ 7856 C)   l 7857 O   \ 7858 C)   l 7859 O   l 7860 C)   \ 7861 C)   l 7862 C)   l 7863   \ 7864 534,34  \ 7865 C)   7866 o   l 7867 C)   l 7868 470,04  7869 575,64  \ 7870  7871 C)   7872 o I   7873 C) 516,96  7875 C)   \ 7876 C)   \ 7877 P I 492,21  .. 7878  7879   - 7900 C)    7901 o \   7902 \   . Il 7903 C) 502,17  - Il 7904 C) 607,77  7905   7906 C)  -  7907 468,04  7908 C) 543,47 11 . 6 . 90 Official Journal of the European Communities No L 147/35 Positive Negative CN code Table Additionalcode Notes Germany ~ DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Il  100 kg   7909 C) 649,07 \ 7910 C)   7911   II 7912 C) 514,96  7913 C) 590,39  Il 7915 o  7916 o 486,44  7917 0) 565,64  li 7918   || 7919 C) 537,14  7940 .   Il 7941 C)   Il 7942 C) 536,89  Il 7943 C) 612,32  II 7944 717,92  7945   || 7946 O Il 498,99  || 7947 578,19  7948 653,62  II 7949 C) Il 759,22  7950 o   \\ 7951 C) 545,91  7952 C) Il 625,11  || 7953 C) Il 700,54  Il 7955 Il 506,07  || 7956 596,59  l 7957 C) 675,79  I 7958 556,77  \ 7959 o Il 647,29  \ 7960 C) 532,40  \ 7961 C) Il 622,92  I 7962 C) 702,12  7963 C) 777,55  7964 883,15  7965 C) 573,70  7966 C) 664,22  \ 7967 743,42  \ 7968 C) 818,85  7969 \ 924,45  7970 C) 620,62  \ 7971 (1) l 711,14 j  7972 O 790,34  7973 C) l 865,77  l 7975 l 671,30  7976 o \ 761,82 No L 147/36 Official Journal of the European Communities 11 . 6 . 90 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM Fl Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I \ l  100 kg   \ 7977 C) 841,02  \ 7978 o 722,00  l 7979 C) 812,52  I 7980 C) 826,14  I 7981 o 916,66  \ 7982 C) 995,86  I 7983 C) 1 071,29  I 7984 C) 1 176,89  I 7985 C) 867,44  7986 C) 957,96  7987 C) 1 037,16  \\ 7988 O 1 112,59  Il 7990 C) 914,36  7991 7992 o C) 1 004,88 1 084,08  \ 7995 O 965,04  7996 C) 1 055,56 Amounts to be deducted I 51xx l 27,40  \ 52xx I 57,91  \ 53xx 92,66  54xx I 128,08  \ 55xx I 182,65  l 56xx \ 264,85  l 570x l 410,97  l 571x I 410,97  \ 572x I 575,36  \ 573x 575,36  l 574x 739,75  l 5750 \ 739,75  l 5751 739,75  5760 l 904,13  5761 II 904,13  l 5762 \ 904,13  5765 904,13  5766 Il 904,13  I 5770 II 904,13  5771 Il 904,13  5780 Il 1 068,52  5781 Il 1 068,52  5785 1 068,52 5786 Il 1 068,52 II 579x II 27,40 11 . 6 . 90 Official Journal of the European Communities No L 147/37 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom Ã µ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l l  100 kg   Il 5808 II 27,40  5809 27,40  5818 II 27,40  5819 I 27,40  582x II 27,40 '  5830 27,40  5831 I 27,40  5838 57,91  l 584x l \ 57,91  \ 585x \ 57,91  586x I 92,66  \ 587x \ 92,66  \ 590x I I 128,08  591x \ 128,08  594x I 182,65  595x l b 182,65  596x I 264,85  597x \ 264,85  598x \ 410,97  599x \ 410,97 Amounts to be deducted 61xx I 21,14  Il 62xx l 44,69  Il 63xx l 71,50  l 64xx I 98,83  Il 65xx 140,95  I 66xx I 204,37  Il 670x \ 317,13  \ 671x l 317,13  672x l 443,98  \ 673x \ 443,98  Il 674x \ 570,83  Il 6750 l 570,83  I 6751 570,83  l 6760 I 697,68  6761 l 697,68  \ 6762 I 697,68  \ 6765 697,68  \ 6766 I 697,68  \ 6770 I 697,68  I 6771 l 697,68  6780 I 824,53  I 6781 l 824,53 No L 147/38 Official Journal of the European Communities 11 . 6. 90 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg -  I 6785 l Il 824,53  II 6786 \ 824,53  Il 679x 21,14  \ 6808 l 21,14  6809 \ 21,14  .. . 6818 Il 21,14  6819 l l 21,14  I 682x \ Il 21,14  I 6830 \ \ 21,14 \ 6831 I 21,14  I 6838 l Il 44,69  684x IIIl 44,69  685x Il 44,69  \ 686x \ 71,50  Il 687x IIIl 71,50  690x Il 98,83  l 691x \ l 98,83  Il 694x II 140,95  695x Il 140,95  li 696x \ 204,37  I 697x \ 204,37  II 698x Il 317,13  699x \ 317,13 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122 , 14. 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum ofthe amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 11 . 6 . 90 Official Journal of the European Communities No L 147/39 ANNEX II Monetary coefficients Products Member Sutes Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal ' 1,026 1,140 0,949  Milk and milk products   1,077     1,140  0,955 I  Pigmeat   1,079 ...     1,032    Sugar   1,160   1,010  1,113  0,958 1,021  Cereals   1,160   1,015 '  1,113  - 0,958  Eggs and poultry and albumins   1,116    1,209   0,984  Wine  IIIlIlII   1,078  -  Processed products (Regulation II IlIIIIII Il (EEC) No 3033/80): IIl IlI IIIIIl I  to be applied to charges   1,077     1,140  0,955 1,021  to be applied to refunds : IlI II I III II \  cereals  milk  1,160 1,077 I  1,015  1,113 1,140  0,958 0,955  sugar   1,160   1,010  1,113  0,958  Jams and marmalades IlII IIIIIIl || | (Regulation (EEC) No 426/86)   1,160     1,113   ..   Olive oil sector   1,075     1,028    No L 147/40 Official Journal of the European Communities 11 . 6 . 90 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 11 June 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Sugar 0 0 1 July 1990 1 July 1990 Spain Sugar Pigmeat Eggs and poultry Olive oil Wine 0,900 568 0 0,993 632 0 0 1 October 1990 1 July 1990 1 July 1990 1 November 1990 1 September 1990 United Kingdom Cereals Sugar Pigmeat Eggs and poultry Olive oil 0,325 120 0,325 120 0 0,102 554 0 1 July 1990 1 July 1990 1 July 1990 1 July 1990 1 November 1990 Greece Cereals Sugar Pigmeat Eggs and poultry Olive oil Wine 0,107 023 0,107 023 0 0 0 0 1 July 1990 1 July 1990 1 July 1990 1 July 1990 1 November 1990 1 September 1990 Portugal Sugar Olive oil 0 0 1 July 1990 1 November 1990